Citation Nr: 0925180	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
May 1969 to July 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case has been before the Board 
previously, and was remanded in February 2007 for further 
evidentiary development and in January 2009 for review of 
additional evidence by the agency of original jurisdiction 
(AOJ).  The actions specified by the remand orders have been 
accomplished.  

In the February 2007 Board decision, the Veteran was denied 
service connection for post-traumatic stress disorder (PTSD) 
due to lack of verifiable stressors.  He has, since that 
time, submitted additional evidence (to include a change in 
the DD Form 214 to reflect award of a combat decoration) and 
asked the Board for reconsideration.  The Board, in a 
November 2008 letter, denied the motion for reconsideration 
as the evidence was submitted after the issuance of the 
February 2007 decision; however, it noted that the evidence 
could be used to reopen the claim at the RO.  The Board, in 
January 2009, took the submission of this evidence as an 
informal claim to reopen and the matter was referred to the 
RO for appropriate action.  To date, no action has been taken 
on this, and the Board again refers the matter to the RO for 
appropriate action.  

The Veteran appeared at a Videoconference Hearing before the 
undersigned in December 2006.  A transcript is associated 
with the claims file.


FINDING OF FACT

The competent medical evidence of record establishes that the 
Veteran had bilateral 20/200 vision upon service entrance, 
and that his condition of retinitis pigmentosa, as due to 
Usher's syndrome, is congenital and pre-existed service 
entrance; however, the combat service of the Veteran in 
Vietnam consisted of exposure to hash lighting and stress, 
which constituted superimposed injury to both eyes resulting 
in aggravation of the condition beyond the natural 
progression of the disorder. 


CONCLUSION OF LAW

Service connection for retinitis pigmentosa is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 
(2008); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

       VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
retinitis pigmentosa.  Therefore, no further development is 
needed with respect to this claim.  

       Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service incurrence for that disorder; but, the 
Veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

       Analysis

The Veteran contends that he developed retinitis pigmentosa, 
a congenital disorder, prior to his entry into naval service; 
however, it is his contention that the disease was aggravated 
beyond the natural progression of the disease by the 
conditions of active duty.  Given the medical evidence of 
record, the Board agrees with the Veteran's contentions.  

Prior to service, the Veteran was found to exhibit abnormal 
vision, with right and left eye acuity being noted as 20/200 
(uncorrected).  No congenital abnormality outside of this 
refractive error was noted, and the Veteran was found fit for 
military service.  During a re-enlistment examination, the 
Veteran was diagnosed with having "floaters" bilaterally in 
both the vitreous and aqueous humor in the left eye and the 
vitreous humor in the right eye.  Defective vision was noted 
on separation, with right eye vision corrected to 20/70 
(20/200 uncorrected), and left eye 20/20 (20/50 uncorrected).  

Eye treatment post-service has been noted on several 
occasions.  In March 1995, the Veteran was injured when 
standing near a vehicle without his glasses on.  He was, at 
that time, diagnosed with iritis in the left eye.  A private 
ophthalmologist saw the Veteran in March 2001, where 
retinitis pigmentosa was assessed with a history of first 
diagnosis in 1983.  The Veteran had, at that point, been 
experiencing a gradual decrease in his side vision, a lack of 
night vision, and an extreme sensitivity to light.  Right 
esotropia and type II Usher's syndrome were diagnosed at this 
time.  A November 2002 notation from a private optometrist is 
also of record.  This note mentions that the Veteran has a 
history of progressive visual field loss associated with 
retinitis pigmentosa.  This clinician felt that the Veteran's 
complaints of night blindness in service were the early 
stages of retinitis pigmentosa associated with Usher's 
syndrome.  Most recently, the Veteran was seen at a VA 
ophthalmology clinic in March 2008, where very late stage 
retinitis pigmentosa/Usher's syndrome was found to be 
causative of only a "very small central island of vision" 
remaining in the bilateral eyes.  Additionally, the Veteran 
had developed cataracts in the left eye which was thought to 
potentially lead to further deterioration in his vision.  

There is evidence of eye abnormality in service, and there is 
most certainly a diagnosis of retinitis pigmentosa, showing 
that there is a current and chronic eye disorder.  The 
Veteran did have visual field depletion at entrance to 
service; however, the disorder with which he is currently 
afflicted (retinitis pigmentosa and Usher's syndrome) is a 
congenital disease, and not a condition for which service 
connection can be normally be granted on a causal basis.  
Indeed, congenital or developmental abnormalities are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  An exception to this general rule, is 
that service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).   

The Board notes that there are opinions of record of two 
ophthalmologists, dated in September 2008, which are helpful 
in determining if the Veteran's congenital retinitis was, in 
fact, aggravated by the circumstances of his military service 
(i.e. if the military service caused a worsening of the 
condition by superimposed injury or disease).  The first of 
these private opinions is by a specialist in vitreoretinal 
disease, who stated that "the extreme conditions imposed on 
[the Veteran] during the Vietnam War may have caused more 
rapid progression of his vision loss, leaving him in a more 
dire situation at this time than he otherwise would be."  
The physician further went on to state that he "would 
support his claim currently under review...of service related 
worsening of his condition."  

This physician forwarded the claim to a Dr. H, a professor of 
ophthalmology at the University of Michigan.  Dr. H is noted 
to be "a world renowned expert" in retinitis pigmentosa, 
and he stated that bright light and severe stress can 
exacerbate the condition.  Dr. H. stated in his letter that 
he reviewed the report of another expert, a Dr. D, Ph. D.  
Dr. D's report, dated in August 2008, is included in the 
claims file and states that "it is highly plausible" that 
retinitis pigmentosa was present before the Veteran's 
entrance into military service, and that the disease was 
"spurred on" by "deployment and combat duty."  The opinion 
unequivocally stated that the Veteran's vision was 
"negatively and unequivocally affected by the conditions 
encountered during deployment."  This clinician is an 
associate professor of ophthalmology at Johns Hopkins 
University, and stated that situations the Veteran would 
likely experience during deployment (harsh illumination, sub-
optimal nutrition, toxins, and stress) would exacerbate the 
eye condition.  

The Board notes that the Veteran has the Vietnam Service 
Medal, Vietnam Campaign Medal, and the Combat Action Ribbon.  
Thus, the circumstances of his naval service are not in 
dispute, and the Board concedes that he indeed served in 
combat in Vietnam.  The Veteran has forwarded expert 
testimony which is unequivocal in its opinion that the combat 
environment provided superimposed injuries to the eye and 
aggravated the congenital retinitis pigmentosa beyond the 
natural progression of the disease.  The Appeals Management 
Center (AMC), in denying the claim, stated that as the 
baseline severity of the condition prior to the onset of 
aggravation was not assessed, that there could be no grant of 
service connection.  Firstly, it is noted that this claim is 
not one for secondary service connection, and the 
requirements to establish "baseline" severity under 
38 C.F.R. § 3.310 are not applicable.  Moreover, even if 
"baseline severity" concerns were a consideration, the 
Board notes that it is expressly mentioned in the service 
treatment records that the Veteran's vision was 20/200 
(uncorrected) bilaterally at service induction, and thus the 
chronic worsening of the retinitis pigmentosa progressed from 
this point.  Essentially, the Board determines that the 
competent medical evidence of record more than adequately 
supports the contended aggravating relationship, and service 
connection for retinitis pigmentosa is established.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for retinitis pigmentosa is 
granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


